 



EXHIBIT 10.10
(LOGO) [g11915g1191506.gif]
2003 Share Option Plan (Canada)
AMVESCAP PLC
June 2003

 



--------------------------------------------------------------------------------



 



             
1.
  DEFINITIONS     1  
2.
  EFFECTIVE DATE AND TERM     4  
3.
  ADMINISTRATION OF THE PLAN     4  
4.
  ELIGIBILITY     4  
5.
  GRANT, VESTING AND LAPSE OF AWARDS     4  
6.
  EXERCISE OF AWARDS     5  
7.
  SECURITIES MATTERS     7  
8.
  TAXES AND WITHHOLDING     7  
9.
  EMPLOYMENT RIGHTS     7  
10.
  RESTRICTIONS ON TRANSFER     8  
11.
  CHANGE IN CONTROL     8  
12.
  SET-OFF     8  
13.
  VARIATION OF CAPITAL     8  
14.
  EXPENSES     9  
15.
  TITLES AND HEADINGS NOT TO CONTROL     9  
16.
  AMENDMENT AND TERMINATION OF PLAN     9  
17.
  GOVERNING LAW     9  

 



--------------------------------------------------------------------------------



 



THE AMVESCAP 2003
SHARE OPTION PLAN (CANADA)

1.   DEFINITIONS       As used in the Plan, the terms set forth below shall have
the meanings indicated unless the context clearly indicates to the contrary.
Where the context so admits or requires, the singular shall include the plural
and the masculine shall include the feminine and vice versa.       Award.
“Award” shall mean, with respect to each Global Partner, the right to acquire
Shares at their nominal value from the Trustee or to elect to receive a cash sum
from the Subsidiary that then may employ or in the past had employed such Global
Partner in lieu of such acquisition (or a combination of the foregoing);      
Board of Directors. “Board of Directors” shall mean the Board of Directors of
AMVESCAP plc;       Business Day. “Business Day” shall mean a day on which the
Stock Exchange is open for the transaction of business.       Cause. “Cause”
shall mean, when used in connection with the termination of a Participant’s
employment, the termination of the Participant’s employment by the Company or a
Subsidiary on account of (i) the willful violation by the Participant of (a) any
law, (b) any rule of the Company or such Subsidiary or (c) any rule or
regulation of any regulatory body to which the Company or such Subsidiary is
subject, including, without limitation, the Stock Exchange or any other exchange
or contract market of which the Company or such Subsidiary is a member, which
violation would materially reflect on the Participant’s character, competence or
integrity, (ii) a breach by a Participant of the Participant’s duty of loyalty
to the Company and/or its Subsidiaries in contemplation of the Participant’s
termination of employment with the Company or a Subsidiary, such as the
Participant’s solicitation of customers or employees of the Company or any
Subsidiary prior to the termination of his employment or (iii) the Participant’s
unauthorized removal from the premises of the Company or a Subsidiary of any
records, files, memoranda, data in machine readable form, reports, fee lists,
customer lists, drawings, plans, sketches, or other documents (in any medium or
form) relating to the business of the Company or a Subsidiary or the customers
of the Company or a Subsidiary, including, but not limited to, all intellectual
property and proprietary research which the Participant uses, develops or comes
in contact with in the course of or as the result of his employment with the
Company or a Subsidiary, as the case may be. Any rights the Company or a
Subsidiary may have hereunder in respect of the events giving rise to Cause
shall be in addition to the rights the Company or such Subsidiary may have under
any other agreement with the employee or at law or in equity. If, subsequent to
a Participant’s voluntary termination of employment or involuntary termination
of employment without Cause, it is discovered that the Participant’s employment
could have been terminated for Cause, such Participant’s employment shall, at
the election of the Remuneration Committee in its sole discretion, be deemed for
the purposes of this Plan to have been terminated for Cause.

- 1 -



--------------------------------------------------------------------------------



 



    Change in Control. “Change in Control” shall mean, with respect to the
Company, the occurrence of any of the following events:

  (a)   the stockholders of the Company shall approve a definitive agreement
(i) for the merger or other business combination of the Company with or into
another corporation, and with respect to the surviving public company, a
majority of the directors of which were not directors of the Company immediately
prior to such merger or combination and in which the stockholders of the Company
immediately prior to the effective date of such merger or combination directly
or indirectly own less than a majority of the voting power in such corporation
or (ii) for the direct or indirect sale or other disposition of all or
substantially all of the assets of the Company;     (b)   the acquisition by
purchase, subscription or otherwise (including pursuant to a reconstruction or
scheme of arrangement) by any person (or persons acting together, meaning
persons party to an agreement to which section 204 of the Companies Act applies)
of 20 percent or more of the relevant share capital of the Company (or any
successor company to which all or the majority of the assets of the Company are
transferred pursuant to any such reconstruction or scheme of arrangement);    
(c)   the giving of notice of any general meeting of the Company at which a
resolution will be proposed for the winding-up of the Company;     (d)   if
under section 425 of the Companies Act, the Court sanctions a compromise or
arrangement proposed for the purposes of or in connection with a scheme for the
reconstruction of the Company or its amalgamation with any other company or
companies;     (e)   any scheme of arrangement involving the reconstruction of
the Company or the amalgamation of the Company with any other entity that is
approved by the holders of Shares;     (f)   any person obtains Control of the
Company as a result of making an offer to acquire Shares which is either
unconditional or is made on a condition such that, if it is satisfied, the
person making the offer will have Control of the Company; or     (g)   a change
in the composition of the Board of Directors such that individuals who, as of
December 1, 2002, constituted the Board of Directors (generally the “Directors”
and as of December 1, 2002, the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
Director subsequent to December 1, 2002 whose nomination for election was
approved by a vote of at least a majority of the Continuing Directors (other
than a nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors) shall be deemed to be a Continuing Director; and,

    with respect to a Subsidiary, the consummation of the sale of the capital
stock or all or substantially all of the assets of such Subsidiary to, or the
merger or other business combination of such Subsidiary with or into, a third
party that is not affiliated with the Company or any Subsidiary.

- 2 -



--------------------------------------------------------------------------------



 



    For the purpose of sub-clause (f) above, a person shall be deemed to have
obtained “Control of the Company” if he and others acting in concert with him
have together obtained Control of it and “Control” shall mean, in relation to
the Company, the power of a person to secure that the affairs of the Company are
conducted in accordance with the wishes of that person by means of the holding
of shares or the possession of voting power in or in relation to the Company or
by virtue of any powers conferred by the articles of association of the Company;
      Companies Act. “Companies Act” shall mean the Companies Act 1985 of Great
Britain, as amended from time to time;       Company. “Company” shall mean
AMVESCAP plc and any successor corporation which continues the Plan pursuant to
Rule 8.6;       Demotion. “Demotion” shall mean, in relation to a Participant,
his ceasing to be a Global Partner other than by reason of the termination of
his employment with the Company or a Subsidiary;       Disability. “Disability”
shall mean any physical or mental condition that would qualify a Participant for
a disability benefit under the long-term disability plan maintained by the
Company or a Subsidiary and applicable to the Participant;       Global Partner.
“Global Partner” shall mean an employee of the Company or a Subsidiary,
designated as such by the Company, who is resident for tax or securities law
purposes at the time an Award is granted in a Province of Canada;      
Participant. “Participant” shall mean any Global Partner or former Global
Partner with respect to whom an Award, which has not previously lapsed, is
outstanding;       Plan. “Plan” shall mean The AMVESCAP 2003 Share Option Plan
(Canada), as constituted by these rules and as amended from time to time;      
Remuneration Committee. “Remuneration Committee” shall mean the duly appointed
Remuneration Committee, or any successor thereto, of the Board of Directors;    
  Shares. “Shares” shall mean the ordinary shares of the Company, or any other
shares and/or other property into which the ordinary shares of the Company are
converted pursuant to a stock split, reverse split, subdivision, reconstruction,
amalgamation, scheme of arrangement, recapitalization, reorganization, merger,
combination, consolidation, split-up or other similar corporate event;      
Subsidiary. “Subsidiary” shall mean a corporation with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors;       Stock Exchange. “Stock
Exchange” shall mean London Stock Exchange plc;

- 3 -



--------------------------------------------------------------------------------



 



    Trust. “Trust” shall mean any trust established for the purpose of acquiring
Shares by way of subscription from the Company and selling such Shares to
Participants upon the exercise of Awards;       Trustee. “Trustee” shall mean
the entity from time to time serving as trustee of the Trust.   2.   EFFECTIVE
DATE AND TERM       The Plan commenced on November 11, 2002 and shall continue
in effect, as amended from time to time, in accordance with its terms until
terminated by the Remuneration Committee or the Board of Directors. The Plan is
a plan of the Company and a plan of each Subsidiary that is the employer of a
Global Partner.   3.   ADMINISTRATION OF THE PLAN       The Trustee may from
time to time make and vary such rules and regulations not inconsistent herewith
and establish such procedures for administration and implementation of the Plan
as it thinks fit. In the event of any dispute or disagreement as to the
interpretation of the Plan, or of any such rule, regulation or procedure, or as
to any question or right arising from or related to the Plan, the decision of
the Remuneration Committee shall be final and binding upon all persons.   4.  
ELIGIBILITY       All Global Partners shall be eligible to participate in the
Plan in accordance with the terms of the Plan and the rules and procedures
established by the Trustee. Subject to the definition of “Participant,” a Global
Partner shall become a Participant effective as of the date on which such Global
Partner is granted an Award hereunder.   5.   GRANT, VESTING AND LAPSE OF AWARDS
  5.1   Grant of Awards. The Trustee may, on the basis of recommendations
received from the Remuneration Committee, grant Awards (which may be of
differing amounts) to any or all Global Partners. The Award shall specify the
year to which it relates.       Each Participant’s Award shall be subject to the
terms of the Plan applicable to that Participant and to such additional terms,
if any, as may be adopted from time to time applicable to particular
jurisdictions. No Participant shall have any right to receive any Award, Shares,
cash or other property under the Plan other than in accordance with the terms of
the Plan, including any applicable additional terms.   5.2   Vesting of Awards.
Subject to the provisions as to lapse contained in this Rule 5 and Rule 6, an
Award shall vest:

  (a)   as to one third on the fifth anniversary of its date of grant;     (b)  
as to one third on the sixth anniversary of its date of grant; and,
    (c)   as to one third on the seventh anniversary of its date of grant;

- 4 -



--------------------------------------------------------------------------------



 



    the first Awards having been granted effective as of December 31, 2002.    
  Notwithstanding the foregoing, any Award(s) of a Participant which have not
previously lapsed shall immediately vest in the event of such Participant’s
termination of employment with the Company or a Subsidiary by reason of his
death or Disability. Prior to vesting, an Award shall be completely unvested.
Both vested and unvested Awards shall be subject to the terms of the Plan. A
Participant shall have no rights with respect to the Shares underlying his
vested and unvested Awards until such Award shall have been exercised.   5.3  
Lapse of Awards. Upon termination of a Participant’s employment with the Company
and its Subsidiaries or, at the discretion of the Remuneration Committee, upon
Demotion of a Participant, any Award(s) granted to such Participant which have
not vested shall lapse unless otherwise determined by the Remuneration
Committee.   5.4   Date of Termination or Demotion. The date of a Participant’s
termination of employment or Demotion shall be determined at the sole discretion
of the Remuneration Committee. For purposes of the Plan, and unless otherwise
determined by the Remuneration Committee, a Participant’s employment with the
Company and any Subsidiary shall be considered to have terminated effective on
the last day of his actual and active employment with the Company or Subsidiary,
whether such day is selected by agreement or unilaterally by the Company or
Subsidiary and whether with or without advance notice to the Participant. For
greater certainty, unless otherwise determined by the Remuneration Committee
acting in its sole discretion, no period of notice that is or ought to have been
given under applicable law in respect of such termination of employment will be
considered in determining entitlement under the Plan.   5.5   Acceleration of
Vesting. The Remuneration Committee may, with the agreement of the Trustee,
accelerate the vesting of any Award at any time at its sole discretion, provided
that no such accelerated vesting shall take effect unless and until communicated
to the Participant holding such Award.   5.6   Lapse of Awards for Gross
Malfeasance. Notwithstanding any other provision of the Plan, Awards (whether
vested or unvested) shall lapse in their entirety in the event that the
Participant commits an act of gross malfeasance, such as theft of corporate
property or client funds, against the Company or any Subsidiary, which act
results in the termination of that Participant’s employment by the Company or
Subsidiary, as appropriate.   5.7   Limits. The number of Shares which may be
acquired on the exercise of an Award shall be determined on or before its grant
at the discretion of the Remuneration Committee. The Trustee may grant Awards
over a maximum of 3,500,000 Shares, or such greater number as may at any time
and from time to time be agreed with the Company.   6.   EXERCISE OF AWARDS  
6.1   Form. The exercise of any Award granted under the Plan shall be effected
in such form and manner as the Trustee may from time to time prescribe and shall
provide the Participant with an opportunity to elect to receive a cash sum in
lieu of all or any of the Shares in respect of which the Award is exercised on
any occasion in accordance with Rule 6.8 below.

- 5 -



--------------------------------------------------------------------------------



 



6.2   Timing. Subject to the lapsing provisions of the Plan, an Award shall
become exercisable, to the extent that it vests in accordance with Rules 5.2 or
5.5 above, and may be exercised to that extent at any time during the period of
thirty days commencing on the later of:

  (a)   the relevant vesting date; and,     (b)   the expiry of any prohibited
period for dealings in the Company’s shares which shall be in force at any time
during the thirty days immediately following the relevant vesting date.

    To the extent that an Award shall not be exercised within such period, it
shall, to that extent, lapse.   6.3   Death. Subject to Rule 5.6, if any
Participant shall die before exercising an Award and at a time when he is either
a Global Partner or entitled to exercise the Award by virtue of sub-clause 6.4
below, the Award may (and must, if at all) be exercised by his personal
representatives within 12 months after the date of his death.   6.4   Leaving
service. Subject to Rule 5.6, if any Participant shall cease to be a Global
Partner (otherwise than by reason of his death or Demotion), the following
provisions shall apply in relation to any Award held by him, whether or not
vested:

  (a)   if he so ceases by reason of Disability or the disposal of any company,
business or part of a business to which his office or employment relates, the
Award may (and subject to sub-clause 6.3 must, if at all) be exercised within
six months of his so ceasing; and,     (b)   if he so ceases for any other
reason, the Award may not be exercised at all unless and to the extent that the
Remuneration Committee shall so permit.

6.5   Overriding lapse. Notwithstanding any other provision of the Plan, an
Award granted under the Plan may not be exercised after the expiration of the
period of ten years beginning with its date of grant.   6.6   Acquisition and
Sale of Shares. Subject to obtaining any such approval or consent as may be
required, within thirty days after an Award under the Plan has been exercised by
any person, the Trustee shall sell to him the number of Shares in respect of
which the Award has been exercised. The Trustee shall acquire such Shares only
by subscription from the Company.   6.7   Dividends and other distributions.
Shares transferred pursuant to the Plan will not entitle the Participant to any
dividend or other distribution of the Company paid or made by reference to a
record date falling prior to the date of their transfer to the Participant.  
6.8   Cash election. If and to the extent that a Participant shall on the
exercise of an Award elect to receive a cash sum in lieu of shares, the Company
shall cause any Subsidiary which may then employ or previously have employed the
Participant to make a cash payment to such Participant within 30 days of such
exercise, and these Rules (including, without prejudice to the generality of the
foregoing, Rule 8) shall apply to such exercise, with any necessary
modifications.

- 6 -



--------------------------------------------------------------------------------



 



7.   SECURITIES MATTERS       The Company shall use its best efforts to ensure
that any securities distributed to Participants hereunder are marketable at the
time of distribution. Notwithstanding anything herein to the contrary, the
Company shall not be obliged to cause to be delivered any certificates
evidencing Shares pursuant to the Plan unless and until the Company is advised
by its counsel that the delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
the Stock Exchange and any other securities exchange on which Shares are traded.
The Trustee or the Remuneration Committee may require, as a condition of the
delivery of certificates evidencing Shares pursuant to the terms hereof, the
recipient of such Shares to make such covenants, agreements and representations,
and that such certificates bear such legends, as the Trustee or the Remuneration
Committee, in its discretion, deems necessary or desirable, provided that any
such legends shall not contravene any rules or regulations of the Stock Exchange
or any applicable statute.   8.   TAXES AND WITHHOLDING   8.1   Taxes. As a
condition of the making, vesting and/or exercise of any Award, or the lapse of
the restrictions pertaining thereto, the Company or a Subsidiary may require a
Participant to pay such sum to the Company or such Subsidiary as may be
necessary to discharge the Company’s or such Subsidiary’s obligations with
respect to any taxes, withholding, assessment or other governmental charge
imposed on property or income received by the Participant pursuant to the Plan.
In accordance with the rules and procedures established by the Trustee, and in
the discretion of the Remuneration Committee, such payment may be in the form of
cash or other property.   8.2   Withholding. The Company and the Subsidiaries
shall have the right to withhold from any cash or property payable to a
Participant (including any salary, bonus or any other amount payable from the
Company or a Subsidiary to the Participant) an amount sufficient to satisfy
applicable withholding tax requirements, prior to a distribution of Share
certificates or other property under the Plan or to direct the Trustee to sell
any Shares or other property credited to a Participant’s Account in respect of
vested Awards to satisfy applicable withholding tax requirements. In order to
satisfy such taxes, assessments or other governmental charges, the Remuneration
Committee may direct the Trustee to pay to the Company or a Subsidiary an amount
to satisfy such obligation and to pay the balance to the Participant. At the
direction of the Participant and subject to the approval of the Remuneration
Committee, the Trustee, the Company and its Subsidiaries may deduct or withhold
from any payment or distribution to a Participant whether or not pursuant to the
Plan in order to satisfy required withholding obligations under the Plan.   9.  
EMPLOYMENT RIGHTS       Nothing contained in the Plan shall confer upon any
Participant any right with respect to the continuation of the Participant’s
employment by the Company or a Subsidiary or interfere in any way with the right
of the Company or a Subsidiary at any time to terminate such employment or
demote such Participant from the status of “Global Partner” without prior notice
at any time for any or no reason. Each Participant shall, by participating in
the Plan, waive all and any right to compensation or damages in consequence of
the termination of his office or employment with the Company or a Subsidiary for
any reason whatsoever in so far

- 7 -



--------------------------------------------------------------------------------



 



    as these rights arise or may arise from his ceasing to have rights under the
Plan as a result of such termination. Nothing in the Plan shall be deemed to
give any employee of the Company or a Subsidiary any right to participate in the
Plan.   10.   RESTRICTIONS ON TRANSFER       No transfer (other than any
transfer made by will or by the laws of descent and distribution), charge or
encumbrance by a Participant of any Award, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest or
right in or with respect to such Award, and the transfer, charge or encumbrance
shall be of no force and effect.   11.   CHANGE IN CONTROL   11.1   Change in
Control. In the event of a Change in Control of the Company or a Participant’s
employer, all of a Participant’s unvested Award(s) shall immediately vest if
(i) the Participant’s employment with the Company and its Subsidiaries is
involuntarily terminated other than for Cause or (ii) the Participant
voluntarily terminates employment with the Company and its Subsidiaries for
“good reason” which shall mean (a) reduction in compensation following the
Change in Control or (b) reduction in responsibilities or position following the
Change in Control.   11.2   Consolidation or Merger of the Company. In the event
of the consolidation, amalgamation, combination or merger of the Company with or
into any other corporation, or the sale by the Company of substantially all of
its assets, the resulting successor may continue the Plan by adopting the same
by resolution of its board of directors and by executing a proper supplemental
agreement to the Trust Agreement with the Trustee. If within ninety days from
the effective date of such consolidation, amalgamation, combination, merger or
sale of assets, such new corporation does not adopt the Plan, the rights of all
affected participants to their respective benefits with respect to vested and
unvested Awards shall vest as of the effective date of such consolidation,
amalgamation, combination, merger or sale of assets.   12.   SET-OFF       In
the event that the Company or a Subsidiary has any claims against a Participant,
the Company or Subsidiary (as the case may be) may, in its discretion, offset
such claims against its obligations to such Participant under the Plan. The
Company or Subsidiary, as the case may be, shall give notice to the Participant
of any set-off effected under this Rule.   13.   VARIATION OF CAPITAL       In
the event of any variation of the share capital of the Company (whenever
effected) whether by way of capitalisation or rights issue, or sub-division,
consolidation or reduction or otherwise, the Board may determine that such
adjustments as it considers appropriate shall be made, and the terms of any
Award in respect of which an adjustment is so determined to be made shall be
deemed to be adjusted accordingly.       An adjustment made under this
sub-clause may be to one or more of the following:-


- 8 -



--------------------------------------------------------------------------------



 



  (a)   the number of shares in respect of which any Award granted under the
Plan may be exercised;     (b)   the price at which shares may be acquired by
the exercise of any such Award;     (c)   where any such Award has been
exercised but no share has been transferred pursuant to such exercise, the
number of shares which may be so transferred and the price at which they may be
acquired.

    As soon as reasonably practicable after any adjustment shall have been
deemed to be made under this Rule, the Board shall give notice in writing
thereof to any Participant affected thereby.   14.   EXPENSES       Subject to
the Trust Agreement, all expenses and costs in connection with the
administration of the Plan shall be borne by the Company and the Subsidiaries.  
15.   TITLES AND HEADINGS NOT TO CONTROL       The titles and headings of the
Plan are placed herein for convenience of reference only and shall not affect
the meaning of any of the provisions of the Plan.   16.   AMENDMENT AND
TERMINATION OF PLAN       The Remuneration Committee may modify, amend, suspend
or terminate this Plan in whole or in part at any time, provided that, such
modification, amendment, suspension or termination shall not, without a
Participant’s consent, affect adversely the rights of a Participant with respect
to outstanding Awards that have not previously lapsed; provided further, that
the Remuneration Committee may, without a Participant’s consent, amend the Plan
from time to time in such a manner as may be necessary to avoid the current
taxation of the assets held in the Trust. In this regard, neither a
Participant’s incurring a tax liability nor the loss of an investment
opportunity as a result of the termination of the Plan shall be considered an
impairment of the rights of a Participant.       Upon termination of the Plan or
the Trust, unvested Awards of each Participant shall immediately vest.   17.  
GOVERNING LAW       The Plan, as amended from time to time, and all rights
hereunder shall be governed by, administered and enforced in accordance with the
laws of England.

- 9 -